 ARCHER-DANIELS-MIDLANDCOMPANY647We find therefore that the current contract between the Intervenorand the Employer was, at the time of the filing of the petition, entirelylawful on its face.As the petition was filed long before expirationof the contract, the agreement is a bar to this proceeding.Accord-ingly, we shall dismiss the petition.OrderIT IS HEREBY ORDEREDthat the petition filed herein be, and it hereby is,dismissed.ARCHER-DANIELS-MIDLAND COMPANYandLouisJ. STANISLOWSKI, ETAL.,PETITIONERSandLOCAL 182,AMERICAN FEDERATION OF GRAINMILL ERs, AFL.Case No. 18-RD-59.December 07, 1951Decision and Direction of ElectionUpon a decertification petition duly filed, a hearing was held beforeClarence A. Meter, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioners, employees of the Employer,'. assert that theUnion is no longer the bargaining representative, as defined in Section9 (a) of the Act, of the employees designated in the petition.2The Union is a labor organization currently recognized by the Em-ployer ag the exclusive bargaining representative of the employees ofthe Employer designated in the petition.3.The Union contends that its existing contract with the Employer,which extends from July 1, 1950, to July 1, 1952, and for yearly periodsthereafter, subject to a 60-day automatic renewal clause, constitutesa bar.We do not agree.IIn addition to Stanislowski,employees CharlesG.Anderson and Frank Dolney arePetitioners herein.2At the hearing,a question was raised as to whether the Petitioners are "fronting" forthe United Mine Workers,a labor organization not in compliance with the Act.However,Petitioner Stanislowski testified,without contradiction,that he himself secured thesignatures on the documents submitted to authorize the petition in this case,and thathe had no conversation with any representative of the Mine Workers concerning rep-resentation of employees of the Employer,or the filing of the instant petition.As thereis no persuasive evidence to the contrary,we find,on the record now before us,that thePetitioners are not acting as a "front" for a noncomplying union.See Knife River CoalMining Company,96 NLRB 1.97 NLRB No. 94. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe contract contains the following provisions in Article I, Sec-tion D :All Employees covered by this Agreementshall be and remainmembers of the Unionin good standing for the life of this Agree-ment.The Company shall have the right to hire Employees, butthe Company agrees that all new Employees shall apply for Unionmembership upon completion of (30) calendar days of employ-ment.The Union Shop provisions of this Contract shall becomeeffective at such time as the Union has carried out the requirementsof the Labor Management Relations Act of 1947. (Emphasissupplied.)Because the union-shop provisions, which became effective on orabout December 13, 1950,3 fail to extend to employees who were notmembers of the Union on the date these provisions became effective,the statutory 30-day period from such effective date allowed for becom-ing union members, such provisions exceed the limited form of unionsecurity permitted by Section 8 (a) (3) of the Act 4We thereforefind that the contract is not a bar to a present determination ofrepresentatives.-We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.Substantially in accord with the agreement of the parties, wefind that all production and maintenance employees at the Employer'sTwin City A and Commander elevators, Minneapolis, Minnesota,excluding office and professional employees, guards, superintendents,assistant superintendents, foremen, and all other supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]3A union security authorizationwas issued on orabout December 13, 1950, Case No.18-UA-2002.4SeeCharles A. Krause Milling Co, 97NLRB 536.CALERAMININGCOMPANYandINTERNATIONALUNIONMINE, MILL ANDSMELTER WORKERS, PETITIONER.Case No. 19-RC--835.December18, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Daniel J. Harrington, hear-97 NLRB No. 96.